EXHIBIT 10.2

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 

MEDICALCV, INC.

 

FORM OF WARRANT

 

Warrant No. [  ]

 

Original Issue Date: April 1, 2005

 

MedicalCV, Inc., a Minnesota corporation (the “Company”), hereby certifies that,
for value received, [       ] or its registered assigns (the “Holder”), is
entitled to purchase from the Company up to a total of [            ](1) shares
of Common Stock (each such share, a “Warrant Share” and all such shares, the
“Warrant Shares”), at any time and from time to time from and after the Original
Issue Date and through and including April 1, 2010 (the “Expiration Date”), and
subject to the following terms and conditions:

 


1.             DEFINITIONS.  AS USED IN THIS WARRANT, THE FOLLOWING TERMS SHALL
HAVE THE RESPECTIVE DEFINITIONS SET FORTH IN THIS SECTION 1.  CAPITALIZED TERMS
THAT ARE USED AND NOT DEFINED IN THIS WARRANT THAT ARE DEFINED IN THE PURCHASE
AGREEMENT (AS DEFINED BELOW) SHALL HAVE THE RESPECTIVE DEFINITIONS SET FORTH IN
THE PURCHASE AGREEMENT.


 

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

--------------------------------------------------------------------------------

(1) A number of shares equal to 75% of the number of shares into which the
Preferred Stock may initially be converted (without regard to any conversion
caps or other limitations thereunder).

 

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Exercise Price” means $0.50, subject to adjustment in accordance with Section
9.

 

“Fundamental Transaction” means any of the following: (1) the Company effects
any merger or consolidation of the Company with or into another Person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property.

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated March 31,
2005, to which the Company and the original Holder are parties.

 

“Required Holders” means one or more Holders representing greater than 50% of
the aggregate principal amount of all Warrant Shares then outstanding.

 

“Strategic Transaction” means a transaction or relationship in which (1) the
Company issues shares of Common Stock (A) to a Person which the Board of
Directors of the Company determined in good faith is, itself or through its
Subsidiaries, an operating company in a business synergistic with the business
of the Company or (B) in connection with the acquisition of intellectual
property, and (2) the Company expects to receive benefits in addition to the
investment of funds, but shall not include (x) a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
a Person whose primary business is investing in securities or (y) issuances to
lenders or suppliers.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets, LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.

 


2.             REGISTRATION OF WARRANT.  THE COMPANY SHALL REGISTER THIS WARRANT
UPON RECORDS TO BE MAINTAINED BY THE COMPANY FOR THAT PURPOSE (THE “WARRANT
REGISTER”), IN THE NAME OF THE RECORD HOLDER HEREOF FROM TIME TO TIME.  THE
COMPANY MAY DEEM AND TREAT THE REGISTERED HOLDER

 

2

--------------------------------------------------------------------------------


 


OF THIS WARRANT AS THE ABSOLUTE OWNER HEREOF FOR THE PURPOSE OF ANY EXERCISE
HEREOF OR ANY DISTRIBUTION TO THE HOLDER, AND FOR ALL OTHER PURPOSES, ABSENT
ACTUAL NOTICE TO THE CONTRARY.


 


3.             REGISTRATION OF TRANSFERS.  THE COMPANY SHALL REGISTER THE
TRANSFER OF ANY PORTION OF THIS WARRANT IN THE WARRANT REGISTER, UPON SURRENDER
OF THIS WARRANT, WITH THE FORM OF ASSIGNMENT ATTACHED HERETO DULY COMPLETED AND
SIGNED, TO THE COMPANY AT ITS ADDRESS SPECIFIED HEREIN.  UPON ANY SUCH
REGISTRATION OR TRANSFER, A NEW WARRANT TO PURCHASE COMMON STOCK, IN
SUBSTANTIALLY THE FORM OF THIS WARRANT (ANY SUCH NEW WARRANT, A “NEW WARRANT”),
EVIDENCING THE PORTION OF THIS WARRANT SO TRANSFERRED SHALL BE ISSUED TO THE
TRANSFEREE AND A NEW WARRANT EVIDENCING THE REMAINING PORTION OF THIS WARRANT
NOT SO TRANSFERRED, IF ANY, SHALL BE ISSUED TO THE TRANSFERRING HOLDER. THE
ACCEPTANCE OF THE NEW WARRANT BY THE TRANSFEREE THEREOF SHALL BE DEEMED THE
ACCEPTANCE BY SUCH TRANSFEREE OF ALL OF THE RIGHTS AND OBLIGATIONS OF A HOLDER
OF A WARRANT.


 


4.             EXERCISE AND DURATION OF WARRANTS.  THIS WARRANT SHALL BE
EXERCISABLE BY THE REGISTERED HOLDER AT ANY TIME AND FROM TIME TO TIME ON OR
AFTER THE ORIGINAL ISSUE DATE AND THROUGH AND INCLUDING THE EXPIRATION DATE.  AT
5:30 P.M., NEW YORK CITY TIME ON THE EXPIRATION DATE, THE PORTION OF THIS
WARRANT NOT EXERCISED PRIOR THERETO SHALL BE AND BECOME VOID AND OF NO VALUE. 
THE COMPANY MAY NOT CALL OR REDEEM ANY PORTION OF THIS WARRANT WITHOUT THE PRIOR
WRITTEN CONSENT OF THE AFFECTED HOLDER.


 


5.             DELIVERY OF WARRANT SHARES.


 


(A)           TO EFFECT EXERCISES HEREUNDER, THE HOLDER SHALL NOT BE REQUIRED TO
PHYSICALLY SURRENDER THIS WARRANT UNLESS THE AGGREGATE WARRANT SHARES
REPRESENTED BY THIS WARRANT IS BEING EXERCISED.  UPON DELIVERY OF THE EXERCISE
NOTICE (IN THE FORM ATTACHED HERETO) TO THE COMPANY (WITH THE ATTACHED WARRANT
SHARES EXERCISE LOG) AT ITS ADDRESS FOR NOTICE SET FORTH HEREIN AND UPON PAYMENT
OF THE EXERCISE PRICE MULTIPLIED BY THE NUMBER OF WARRANT SHARES THAT THE HOLDER
INTENDS TO PURCHASE HEREUNDER, THE COMPANY SHALL PROMPTLY (BUT IN NO EVENT LATER
THAN THREE TRADING DAYS AFTER THE DATE OF EXERCISE (AS DEFINED HEREIN)) ISSUE
AND DELIVER TO THE HOLDER, A CERTIFICATE FOR THE WARRANT SHARES ISSUABLE UPON
SUCH EXERCISE, WHICH, UNLESS OTHERWISE REQUIRED BY THE PURCHASE AGREEMENT, SHALL
BE FREE OF RESTRICTIVE LEGENDS.  THE COMPANY SHALL, UPON REQUEST OF THE HOLDER
AND SUBSEQUENT TO THE DATE ON WHICH A REGISTRATION STATEMENT COVERING THE RESALE
OF THE WARRANT SHARES HAS BEEN DECLARED EFFECTIVE BY THE SECURITIES AND EXCHANGE
COMMISSION, USE ITS REASONABLE BEST EFFORTS TO DELIVER WARRANT SHARES HEREUNDER
ELECTRONICALLY THROUGH THE DEPOSITORY TRUST CORPORATION OR ANOTHER ESTABLISHED
CLEARING CORPORATION PERFORMING SIMILAR FUNCTIONS, IF AVAILABLE, PROVIDED, THAT,
THE COMPANY MAY, BUT WILL NOT BE REQUIRED TO CHANGE ITS TRANSFER AGENT IF ITS
CURRENT TRANSFER AGENT CANNOT DELIVER WARRANT SHARES ELECTRONICALLY THROUGH THE
DEPOSITORY TRUST CORPORATION.  A “DATE OF EXERCISE” MEANS THE DATE ON WHICH THE
HOLDER SHALL HAVE DELIVERED TO THE COMPANY: (I) THE EXERCISE NOTICE (WITH THE
WARRANT EXERCISE LOG ATTACHED TO IT), APPROPRIATELY COMPLETED AND DULY SIGNED
AND (II) IF SUCH HOLDER IS NOT UTILIZING THE CASHLESS EXERCISE PROVISIONS SET
FORTH IN THIS WARRANT, PAYMENT OF THE EXERCISE PRICE FOR THE NUMBER OF WARRANT
SHARES SO INDICATED BY THE HOLDER TO BE PURCHASED.


 


(B)           IF BY THE THIRD TRADING DAY AFTER A DATE OF EXERCISE THE COMPANY
FAILS TO DELIVER THE REQUIRED NUMBER OF WARRANT SHARES IN THE MANNER REQUIRED
PURSUANT TO SECTION 5(A), THEN THE HOLDER WILL HAVE THE RIGHT TO RESCIND SUCH
EXERCISE.

 

3

--------------------------------------------------------------------------------


 


(C)           IF BY THE THIRD TRADING DAY AFTER A DATE OF EXERCISE THE COMPANY
FAILS TO DELIVER THE REQUIRED NUMBER OF WARRANT SHARES IN THE MANNER REQUIRED
PURSUANT TO SECTION 5(A), AND IF AFTER SUCH THIRD TRADING DAY AND PRIOR TO THE
RECEIPT OF SUCH WARRANT SHARES, THE HOLDER PURCHASES (IN AN OPEN MARKET
TRANSACTION OR OTHERWISE) SHARES OF COMMON STOCK TO DELIVER IN SATISFACTION OF A
SALE BY THE HOLDER OF THE WARRANT SHARES WHICH THE HOLDER ANTICIPATED RECEIVING
UPON SUCH EXERCISE (A “BUY-IN”), THEN THE COMPANY SHALL (1) PAY IN CASH TO THE
HOLDER THE AMOUNT BY WHICH (X) THE HOLDER’S TOTAL PURCHASE PRICE (INCLUDING
BROKERAGE COMMISSIONS, IF ANY) FOR THE SHARES OF COMMON STOCK SO PURCHASED
EXCEEDS (Y) THE AMOUNT OBTAINED BY MULTIPLYING (A) THE NUMBER OF WARRANT SHARES
THAT THE COMPANY WAS REQUIRED TO DELIVER TO THE HOLDER IN CONNECTION WITH THE
EXERCISE AT ISSUE BY (B) THE CLOSING BID PRICE OF THE COMMON STOCK AT THE TIME
OF THE OBLIGATION GIVING RISE TO SUCH PURCHASE OBLIGATION AND (2) AT THE OPTION
OF THE HOLDER, EITHER REINSTATE THE PORTION OF THE WARRANT AND EQUIVALENT NUMBER
OF WARRANT SHARES FOR WHICH SUCH EXERCISE WAS NOT HONORED OR DELIVER TO THE
HOLDER THE NUMBER OF SHARES OF COMMON STOCK THAT WOULD HAVE BEEN ISSUED HAD THE
COMPANY TIMELY COMPLIED WITH ITS EXERCISE AND DELIVERY OBLIGATIONS HEREUNDER. 
THE HOLDER SHALL PROVIDE THE COMPANY WRITTEN NOTICE INDICATING THE AMOUNTS
PAYABLE TO THE HOLDER IN RESPECT OF THE BUY-IN.


 


(D)           THE COMPANY’S OBLIGATIONS TO ISSUE AND DELIVER WARRANT SHARES IN
ACCORDANCE WITH THE TERMS HEREOF ARE ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF
ANY ACTION OR INACTION BY THE HOLDER TO ENFORCE THE SAME, ANY WAIVER OR CONSENT
WITH RESPECT TO ANY PROVISION HEREOF, THE RECOVERY OF ANY JUDGMENT AGAINST ANY
PERSON OR ANY ACTION TO ENFORCE THE SAME, OR ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, LIMITATION OR TERMINATION, OR ANY BREACH OR ALLEGED BREACH BY THE
HOLDER OR ANY OTHER PERSON OF ANY OBLIGATION TO THE COMPANY OR ANY VIOLATION OR
ALLEGED VIOLATION OF LAW BY THE HOLDER OR ANY OTHER PERSON, AND IRRESPECTIVE OF
ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE LIMIT SUCH OBLIGATION OF THE
COMPANY TO THE HOLDER IN CONNECTION WITH THE ISSUANCE OF WARRANT SHARES. 
NOTHING HEREIN SHALL LIMIT A HOLDER’S RIGHT TO PURSUE ANY OTHER REMEDIES
AVAILABLE TO IT HEREUNDER, AT LAW OR IN EQUITY INCLUDING, WITHOUT LIMITATION, A
DECREE OF SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF WITH RESPECT TO THE
COMPANY’S FAILURE TO TIMELY DELIVER CERTIFICATES REPRESENTING WARRANT SHARES
UPON EXERCISE OF THE WARRANT AS REQUIRED PURSUANT TO THE TERMS HEREOF.


 


6.             CHARGES, TAXES AND EXPENSES.  ISSUANCE AND DELIVERY OF WARRANT
SHARES UPON EXERCISE OF THIS WARRANT SHALL BE MADE WITHOUT CHARGE TO THE HOLDER
FOR ANY ISSUE OR TRANSFER TAX, WITHHOLDING TAX, TRANSFER AGENT FEE OR OTHER
INCIDENTAL TAX OR EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH CERTIFICATES, ALL
OF WHICH TAXES AND EXPENSES SHALL BE PAID BY THE COMPANY; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE REQUIRED TO PAY ANY TAX WHICH MAY BE PAYABLE IN
RESPECT OF ANY TRANSFER INVOLVED IN THE REGISTRATION OF ANY CERTIFICATES FOR
WARRANT SHARES OR WARRANTS IN A NAME OTHER THAN THAT OF THE HOLDER.  THE HOLDER
SHALL BE RESPONSIBLE FOR ALL OTHER TAX LIABILITY THAT MAY ARISE AS A RESULT OF
HOLDING OR TRANSFERRING THIS WARRANT OR RECEIVING WARRANT SHARES UPON EXERCISE
HEREOF.


 


7.             REPLACEMENT OF WARRANT.  IF THIS WARRANT IS MUTILATED, LOST,
STOLEN OR DESTROYED, THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE
AND SUBSTITUTION FOR AND UPON CANCELLATION HEREOF, OR IN LIEU OF AND
SUBSTITUTION FOR THIS WARRANT, A NEW WARRANT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND
CUSTOMARY AND REASONABLE INDEMNITY (WHICH SHALL NOT INCLUDE A SURETY BOND), IF
REQUESTED.  APPLICANTS FOR A NEW WARRANT UNDER SUCH CIRCUMSTANCES SHALL ALSO
COMPLY WITH SUCH OTHER

 

4

--------------------------------------------------------------------------------


 


REASONABLE REGULATIONS AND PROCEDURES AND PAY SUCH OTHER REASONABLE THIRD-PARTY
COSTS AS THE COMPANY MAY PRESCRIBE.  IF A NEW WARRANT IS REQUESTED AS A RESULT
OF A MUTILATION OF THIS WARRANT, THEN THE HOLDER SHALL DELIVER SUCH MUTILATED
WARRANT TO THE COMPANY AS A CONDITION PRECEDENT TO THE COMPANY’S OBLIGATION TO
ISSUE THE NEW WARRANT.


 


8.             RESERVATION OF WARRANT SHARES.  THE COMPANY COVENANTS THAT IT
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF THE AGGREGATE OF ITS
AUTHORIZED BUT UNISSUED AND OTHERWISE UNRESERVED COMMON STOCK, SOLELY FOR THE
PURPOSE OF ENABLING IT TO ISSUE WARRANT SHARES UPON EXERCISE OF THIS WARRANT AS
HEREIN PROVIDED, THE NUMBER OF WARRANT SHARES WHICH ARE THEN ISSUABLE AND
DELIVERABLE UPON THE EXERCISE OF THIS ENTIRE WARRANT, FREE FROM PREEMPTIVE
RIGHTS OR ANY OTHER CONTINGENT PURCHASE RIGHTS OF PERSONS OTHER THAN THE HOLDER
(TAKING INTO ACCOUNT THE ADJUSTMENTS AND RESTRICTIONS OF SECTION 9). THE COMPANY
COVENANTS THAT ALL WARRANT SHARES SO ISSUABLE AND DELIVERABLE SHALL, UPON
ISSUANCE AND THE PAYMENT OF THE APPLICABLE EXERCISE PRICE IN ACCORDANCE WITH THE
TERMS HEREOF, BE DULY AND VALIDLY AUTHORIZED, ISSUED AND FULLY PAID AND
NONASSESSABLE.


 


9.             CERTAIN ADJUSTMENTS.  THE EXERCISE PRICE AND NUMBER OF WARRANT
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO ADJUSTMENT FROM
TIME TO TIME AS SET FORTH IN THIS SECTION 9.

 


(A)           STOCK DIVIDENDS AND SPLITS.  IF THE COMPANY, AT ANY TIME WHILE
THIS WARRANT IS OUTSTANDING, (I) PAYS A STOCK DIVIDEND ON ITS COMMON STOCK OR
OTHERWISE MAKES A DISTRIBUTION ON ANY CLASS OF CAPITAL STOCK THAT IS PAYABLE IN
SHARES OF COMMON STOCK, (II) SUBDIVIDES OUTSTANDING SHARES OF COMMON STOCK INTO
A LARGER NUMBER OF SHARES, OR (III) COMBINES OUTSTANDING SHARES OF COMMON STOCK
INTO A SMALLER NUMBER OF SHARES, THEN IN EACH SUCH CASE THE EXERCISE PRICE SHALL
BE MULTIPLIED BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NUMBER OF SHARES
OF COMMON STOCK OUTSTANDING IMMEDIATELY BEFORE SUCH EVENT AND OF WHICH THE
DENOMINATOR SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING
IMMEDIATELY AFTER SUCH EVENT.  ANY ADJUSTMENT MADE PURSUANT TO CLAUSE (I) OF
THIS PARAGRAPH SHALL BECOME EFFECTIVE IMMEDIATELY AFTER THE RECORD DATE FOR THE
DETERMINATION OF SHAREHOLDERS ENTITLED TO RECEIVE SUCH DIVIDEND OR DISTRIBUTION,
AND ANY ADJUSTMENT PURSUANT TO CLAUSE (II) OR (III) OF THIS PARAGRAPH SHALL
BECOME EFFECTIVE IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH SUBDIVISION OR
COMBINATION.


 


(B)           FUNDAMENTAL TRANSACTIONS.  IF, AT ANY TIME WHILE THIS WARRANT IS
OUTSTANDING THERE IS A FUNDAMENTAL TRANSACTION, THEN THE HOLDER SHALL HAVE THE
RIGHT THEREAFTER TO RECEIVE, UPON EXERCISE OF THIS WARRANT, THE SAME AMOUNT AND
KIND OF SECURITIES, CASH OR PROPERTY AS IT WOULD HAVE BEEN ENTITLED TO RECEIVE
UPON THE OCCURRENCE OF SUCH FUNDAMENTAL TRANSACTION IF IT HAD BEEN, IMMEDIATELY
PRIOR TO SUCH FUNDAMENTAL TRANSACTION, THE HOLDER OF THE NUMBER OF WARRANT
SHARES THEN ISSUABLE UPON EXERCISE IN FULL OF THIS WARRANT (THE “ALTERNATE
CONSIDERATION”).  FOR PURPOSES OF ANY SUCH EXERCISE, THE DETERMINATION OF THE
EXERCISE PRICE SHALL BE APPROPRIATELY ADJUSTED TO APPLY TO SUCH ALTERNATE
CONSIDERATION BASED ON THE AMOUNT OF ALTERNATE CONSIDERATION ISSUABLE IN RESPECT
OF ONE SHARE OF COMMON STOCK IN SUCH FUNDAMENTAL TRANSACTION, AND THE COMPANY
SHALL APPORTION THE EXERCISE PRICE AMONG THE ALTERNATE CONSIDERATION IN A
REASONABLE MANNER REFLECTING THE RELATIVE VALUE OF ANY DIFFERENT COMPONENTS OF
THE ALTERNATE CONSIDERATION.  IF HOLDERS OF COMMON STOCK ARE GIVEN ANY CHOICE AS
TO THE SECURITIES, CASH OR PROPERTY TO BE RECEIVED IN A FUNDAMENTAL TRANSACTION,
THEN THE HOLDER SHALL BE GIVEN THE SAME CHOICE AS TO THE ALTERNATE CONSIDERATION
IT RECEIVES UPON ANY EXERCISE OF THIS

 

5

--------------------------------------------------------------------------------


 


WARRANT FOLLOWING SUCH FUNDAMENTAL TRANSACTION.  AT THE HOLDER’S OPTION AND
REQUEST, ANY SUCCESSOR TO THE COMPANY OR SURVIVING ENTITY IN SUCH FUNDAMENTAL
TRANSACTION SHALL, EITHER (1) ISSUE TO THE HOLDER A NEW WARRANT SUBSTANTIALLY IN
THE FORM OF THIS WARRANT AND CONSISTENT WITH THE FOREGOING PROVISIONS AND
EVIDENCING THE HOLDER’S RIGHT TO PURCHASE THE ALTERNATE CONSIDERATION FOR THE
AGGREGATE EXERCISE PRICE UPON EXERCISE THEREOF, OR (2) PURCHASE THE WARRANT FROM
THE HOLDER FOR A PURCHASE PRICE, PAYABLE IN CASH WITHIN FIVE TRADING DAYS AFTER
SUCH REQUEST (OR, IF LATER, ON THE EFFECTIVE DATE OF THE FUNDAMENTAL
TRANSACTION), EQUAL TO THE BLACK SCHOLES VALUE OF THE REMAINING UNEXERCISED
PORTION OF THIS WARRANT ON THE DATE OF SUCH REQUEST.  THE TERMS OF ANY AGREEMENT
PURSUANT TO WHICH A FUNDAMENTAL TRANSACTION IS EFFECTED SHALL INCLUDE TERMS
REQUIRING ANY SUCH SUCCESSOR OR SURVIVING ENTITY TO COMPLY WITH THE PROVISIONS
OF THIS PARAGRAPH (C) AND INSURING THAT THE WARRANT (OR ANY SUCH REPLACEMENT
SECURITY) WILL BE SIMILARLY ADJUSTED UPON ANY SUBSEQUENT TRANSACTION ANALOGOUS
TO A FUNDAMENTAL TRANSACTION.


 


(C)           SUBSEQUENT EQUITY SALES.


 


(I)            WHILE THIS WARRANT IS OUTSTANDING, IF THE COMPANY OR ANY
SUBSIDIARY THEREOF, AS APPLICABLE, SHALL AT ANY TIME ISSUE SHARES OF COMMON
STOCK OR COMMON STOCK EQUIVALENTS ENTITLING ANY PERSON TO ACQUIRE SHARES OF
COMMON STOCK, AT A PRICE PER SHARE LESS THAN THE EXERCISE PRICE (IF THE HOLDER
OF THE COMMON STOCK OR COMMON STOCK EQUIVALENT SO ISSUED SHALL AT ANY TIME,
WHETHER BY OPERATION OF PURCHASE PRICE ADJUSTMENTS, RESET PROVISIONS, FLOATING
CONVERSION, EXERCISE OR EXCHANGE PRICES OR OTHERWISE, OR DUE TO WARRANTS,
OPTIONS OR RIGHTS ISSUED IN CONNECTION WITH SUCH ISSUANCE, BE ENTITLED TO
RECEIVE SHARES OF COMMON STOCK AT A PRICE LESS THAN THE EXERCISE PRICE, SUCH
ISSUANCE SHALL BE DEEMED TO HAVE OCCURRED FOR LESS THAN THE EXERCISE PRICE),
THEN, THE EXERCISE PRICE SHALL BE REDUCED TO EQUAL SUCH LOWER PRICE.  SUCH
ADJUSTMENT SHALL BE MADE WHENEVER SUCH COMMON STOCK OR COMMON STOCK EQUIVALENTS
ARE ISSUED.  THE COMPANY SHALL NOTIFY THE HOLDER IN WRITING, NO LATER THAN THE
TRADING DAY FOLLOWING THE ISSUANCE OF ANY COMMON STOCK OR COMMON STOCK
EQUIVALENT SUBJECT TO THIS SECTION, INDICATING THEREIN THE APPLICABLE ISSUANCE
PRICE, OR OF APPLICABLE RESET PRICE, EXCHANGE PRICE, CONVERSION PRICE AND OTHER
PRICING TERMS.


 


(II)           FOR PURPOSES OF THIS SUBSECTION 9(C), THE FOLLOWING SUBSECTIONS
(C)(II)(L) TO (C)(II)(6) SHALL ALSO BE APPLICABLE:


 

(1)  ISSUANCE OF RIGHTS OR OPTIONS.  IN CASE AT ANY TIME THE COMPANY SHALL IN
ANY MANNER GRANT (DIRECTLY AND NOT BY ASSUMPTION IN A MERGER OR OTHERWISE) ANY
WARRANTS OR OTHER RIGHTS TO SUBSCRIBE FOR OR TO PURCHASE, OR ANY OPTIONS FOR THE
PURCHASE OF, COMMON STOCK OR ANY STOCK OR SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE FOR COMMON STOCK (SUCH WARRANTS, RIGHTS OR OPTIONS BEING CALLED
“OPTIONS” AND SUCH CONVERTIBLE OR EXCHANGEABLE STOCK OR SECURITIES BEING CALLED
“CONVERTIBLE SECURITIES”) WHETHER OR NOT SUCH OPTIONS OR THE RIGHT TO CONVERT OR
EXCHANGE ANY SUCH CONVERTIBLE SECURITIES ARE IMMEDIATELY EXERCISABLE, AND THE
PRICE PER SHARE FOR WHICH COMMON STOCK IS ISSUABLE UPON THE EXERCISE OF SUCH
OPTIONS OR UPON THE CONVERSION OR EXCHANGE OF SUCH CONVERTIBLE SECURITIES
(DETERMINED BY DIVIDING (I) THE SUM (WHICH SUM SHALL CONSTITUTE THE APPLICABLE
CONSIDERATION) OF (X) THE TOTAL AMOUNT, IF ANY, RECEIVED OR RECEIVABLE BY THE
COMPANY AS CONSIDERATION FOR THE GRANTING OF SUCH OPTIONS, PLUS (Y) THE
AGGREGATE AMOUNT OF ADDITIONAL CONSIDERATION PAYABLE TO THE COMPANY UPON THE
EXERCISE OF ALL SUCH OPTIONS, PLUS (Z), IN THE CASE OF SUCH OPTIONS WHICH RELATE
TO CONVERTIBLE SECURITIES,

 

6

--------------------------------------------------------------------------------


 

THE AGGREGATE AMOUNT OF ADDITIONAL CONSIDERATION, IF ANY, PAYABLE UPON THE ISSUE
OR SALE OF SUCH CONVERTIBLE SECURITIES AND UPON THE CONVERSION OR EXCHANGE
THEREOF, BY (II) THE TOTAL MAXIMUM NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UPON THE EXERCISE OF SUCH OPTIONS OR UPON THE CONVERSION OR EXCHANGE OF ALL SUCH
CONVERTIBLE SECURITIES ISSUABLE UPON THE EXERCISE OF SUCH OPTIONS) SHALL BE LESS
THAN THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO THE TIME OF THE GRANTING
OF SUCH OPTIONS, THEN THE TOTAL NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON
THE EXERCISE OF SUCH OPTIONS OR UPON CONVERSION OR EXCHANGE OF THE TOTAL AMOUNT
OF SUCH CONVERTIBLE SECURITIES ISSUABLE UPON THE EXERCISE OF SUCH OPTIONS SHALL
BE DEEMED TO HAVE BEEN ISSUED FOR SUCH PRICE PER SHARE AS OF THE DATE OF
GRANTING OF SUCH OPTIONS OR THE ISSUANCE OF SUCH CONVERTIBLE SECURITIES AND
THEREAFTER SHALL BE DEEMED TO BE OUTSTANDING FOR PURPOSES OF ADJUSTING THE
EXERCISE PRICE.  EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION 9(C)(II)(3), NO
ADJUSTMENT OF THE EXERCISE PRICE SHALL BE MADE UPON THE ACTUAL ISSUE OF SUCH
COMMON STOCK OR OF SUCH CONVERTIBLE SECURITIES UPON EXERCISE OF SUCH OPTIONS OR
UPON THE ACTUAL ISSUE OF SUCH COMMON STOCK UPON CONVERSION OR EXCHANGE OF SUCH
CONVERTIBLE SECURITIES.

 

(2)  ISSUANCE OF CONVERTIBLE SECURITIES.  IN CASE THE COMPANY SHALL IN ANY
MANNER ISSUE (DIRECTLY AND NOT BY ASSUMPTION IN A MERGER OR OTHERWISE) OR SELL
ANY CONVERTIBLE SECURITIES, WHETHER OR NOT THE RIGHTS TO EXCHANGE OR CONVERT ANY
SUCH CONVERTIBLE SECURITIES ARE IMMEDIATELY EXERCISABLE, AND THE PRICE PER SHARE
FOR WHICH COMMON STOCK IS ISSUABLE UPON SUCH CONVERSION OR EXCHANGE (DETERMINED
BY DIVIDING (I) THE SUM (WHICH SUM SHALL CONSTITUTE THE APPLICABLE
CONSIDERATION) OF (X) THE TOTAL AMOUNT RECEIVED OR RECEIVABLE BY THE COMPANY AS
CONSIDERATION FOR THE ISSUE OR SALE OF SUCH CONVERTIBLE SECURITIES, PLUS (Y) THE
AGGREGATE AMOUNT OF ADDITIONAL CONSIDERATION, IF ANY, PAYABLE TO THE COMPANY
UPON THE CONVERSION OR EXCHANGE THEREOF, BY (II) THE TOTAL NUMBER OF SHARES OF
COMMON STOCK ISSUABLE UPON THE CONVERSION OR EXCHANGE OF ALL SUCH CONVERTIBLE
SECURITIES) SHALL BE LESS THAN THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO
THE TIME OF SUCH ISSUE OR SALE, THEN THE TOTAL MAXIMUM NUMBER OF SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION OR EXCHANGE OF ALL SUCH CONVERTIBLE
SECURITIES SHALL BE DEEMED TO HAVE BEEN ISSUED FOR SUCH PRICE PER SHARE AS OF
THE DATE OF THE ISSUE OR SALE OF SUCH CONVERTIBLE SECURITIES AND THEREAFTER
SHALL BE DEEMED TO BE OUTSTANDING FOR PURPOSES OF ADJUSTING THE EXERCISE PRICE,
PROVIDED THAT (A) EXCEPT AS OTHERWISE PROVIDED IN SUBSECTION 9(C)(II)(3), NO
ADJUSTMENT OF THE EXERCISE PRICE SHALL BE MADE UPON THE ACTUAL ISSUANCE OF SUCH
COMMON STOCK UPON CONVERSION OR EXCHANGE OF SUCH CONVERTIBLE SECURITIES AND (B)
NO FURTHER ADJUSTMENT OF THE EXERCISE PRICE SHALL BE MADE BY REASON OF THE ISSUE
OR SALE OF CONVERTIBLE SECURITIES UPON EXERCISE OF ANY OPTIONS TO PURCHASE ANY
SUCH CONVERTIBLE SECURITIES FOR WHICH ADJUSTMENTS OF THE EXERCISE PRICE HAVE
BEEN MADE PURSUANT TO THE OTHER PROVISIONS OF SUBSECTION 9(C).

 

(3)  CHANGE IN OPTION PRICE OR CONVERSION RATE.  UPON THE HAPPENING OF ANY OF
THE FOLLOWING EVENTS, NAMELY, IF THE PURCHASE PRICE PROVIDED FOR IN ANY OPTION
REFERRED TO IN SUBSECTION 9(C)(II)(L) HEREOF, THE ADDITIONAL CONSIDERATION, IF
ANY, PAYABLE UPON THE CONVERSION OR EXCHANGE OF ANY CONVERTIBLE SECURITIES
REFERRED TO IN SUBSECTIONS 9(C)(II)(L) OR 9(C)(II)(2), OR THE RATE AT WHICH
CONVERTIBLE SECURITIES REFERRED TO IN SUBSECTIONS 9(C)(II)(L) OR 9(C)(II)(2) ARE
CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK SHALL CHANGE AT ANY TIME
(INCLUDING, BUT NOT LIMITED TO, CHANGES UNDER OR BY REASON OF PROVISIONS
DESIGNED TO PROTECT AGAINST DILUTION), THE EXERCISE PRICE IN EFFECT AT THE TIME
OF SUCH EVENT SHALL FORTHWITH BE READJUSTED TO THE EXERCISE PRICE WHICH WOULD
HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH OPTIONS OR CONVERTIBLE SECURITIES
STILL OUTSTANDING PROVIDED FOR SUCH CHANGED PURCHASE PRICE, ADDITIONAL

 

7

--------------------------------------------------------------------------------


 

CONSIDERATION OR CONVERSION RATE, AS THE CASE MAY BE, AT THE TIME INITIALLY
GRANTED, ISSUED OR SOLD.  ON THE TERMINATION OF ANY OPTION FOR WHICH ANY
ADJUSTMENT WAS MADE PURSUANT TO THIS SUBSECTION 9(C) OR ANY RIGHT TO CONVERT OR
EXCHANGE CONVERTIBLE SECURITIES FOR WHICH ANY ADJUSTMENT WAS MADE PURSUANT TO
THIS SUBSECTION 9(C) (INCLUDING WITHOUT LIMITATION UPON THE REDEMPTION OR
PURCHASE FOR CONSIDERATION OF SUCH CONVERTIBLE SECURITIES BY THE COMPANY), THE
EXERCISE PRICE THEN IN EFFECT HEREUNDER SHALL FORTHWITH BE CHANGED TO THE
EXERCISE PRICE WHICH WOULD HAVE BEEN IN EFFECT AT THE TIME OF SUCH TERMINATION
HAD SUCH OPTION OR CONVERTIBLE SECURITIES, TO THE EXTENT OUTSTANDING IMMEDIATELY
PRIOR TO SUCH TERMINATION, NEVER BEEN ISSUED.

 

(4)  STOCK DIVIDENDS.  SUBJECT TO THE PROVISIONS OF THIS SECTION 9(C), IN CASE
THE COMPANY SHALL DECLARE A DIVIDEND OR MAKE ANY OTHER DISTRIBUTION UPON ANY
STOCK OF THE COMPANY (OTHER THAN THE COMMON STOCK) PAYABLE IN COMMON STOCK,
OPTIONS OR CONVERTIBLE SECURITIES, THEN ANY COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES, AS THE CASE MAY BE, ISSUABLE IN PAYMENT OF SUCH DIVIDEND OR
DISTRIBUTION SHALL BE DEEMED TO HAVE BEEN ISSUED OR SOLD WITHOUT CONSIDERATION.

 

(5)  CONSIDERATION FOR STOCK.  IN CASE ANY SHARES OF COMMON STOCK, OPTIONS OR
CONVERTIBLE SECURITIES SHALL BE ISSUED OR SOLD FOR CASH, THE CONSIDERATION
RECEIVED THEREFOR SHALL BE DEEMED TO BE THE GROSS AMOUNT RECEIVED BY THE COMPANY
THEREFOR, PROVIDED THAT ALL DEDUCTIONS THEREFROM OF ANY EXPENSES INCURRED OR ANY
UNDERWRITING COMMISSIONS OR CONCESSIONS PAID OR ALLOWED BY THE COMPANY IN
CONNECTION THEREWITH SHALL NOT EXCEED 10% OF THE AGGREGATE CONSIDERATION
RECEIVED.  IN CASE ANY SHARES OF COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES
SHALL BE ISSUED OR SOLD FOR A CONSIDERATION OTHER THAN CASH, THE AMOUNT OF THE
CONSIDERATION OTHER THAN CASH RECEIVED BY THE COMPANY SHALL BE DEEMED TO BE THE
FAIR VALUE OF SUCH CONSIDERATION AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS OF THE COMPANY, AFTER DEDUCTION OF ANY EXPENSES INCURRED OR ANY
UNDERWRITING COMMISSIONS OR CONCESSIONS PAID OR ALLOWED BY THE COMPANY IN
CONNECTION THEREWITH AS LONG AS SUCH EXPENSES, COMMISSIONS OR CONCESSIONS DO NOT
EXCEED 10% IN THE AGGREGATE.  IN CASE ANY OPTIONS SHALL BE ISSUED IN CONNECTION
WITH THE ISSUE AND SALE OF OTHER SECURITIES OF THE COMPANY, TOGETHER COMPRISING
ONE INTEGRAL TRANSACTION IN WHICH NO SPECIFIC CONSIDERATION IS ALLOCATED TO SUCH
OPTIONS BY THE PARTIES THERETO, SUCH OPTIONS SHALL BE DEEMED TO HAVE BEEN ISSUED
FOR SUCH CONSIDERATION AS DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF
THE COMPANY.  IF COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES SHALL BE ISSUED
OR SOLD BY THE COMPANY AND, IN CONNECTION THEREWITH, OTHER OPTIONS OR
CONVERTIBLE SECURITIES (THE “ADDITIONAL RIGHTS”) ARE ISSUED, THEN THE
CONSIDERATION RECEIVED OR DEEMED TO BE RECEIVED BY THE COMPANY SHALL BE REDUCED
BY THE FAIR MARKET VALUE OF THE ADDITIONAL RIGHTS (AS DETERMINED USING THE
BLACK-SCHOLES OPTION PRICING MODEL OR ANOTHER METHOD MUTUALLY AGREED TO BY THE
COMPANY AND THE HOLDER).  THE BOARD OF DIRECTORS OF THE COMPANY SHALL RESPOND
PROMPTLY, IN WRITING, TO AN INQUIRY BY THE HOLDERS AS TO THE FAIR MARKET VALUE
OF THE ADDITIONAL RIGHTS.  IN THE EVENT THAT THE BOARD OF DIRECTORS OF THE
COMPANY AND THE REQUIRED HOLDERS ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE
OF THE ADDITIONAL RIGHTS, THE COMPANY AND THE REQUIRED HOLDERS SHALL JOINTLY
SELECT AN APPRAISER, WHO IS EXPERIENCED IN SUCH MATTERS.  THE DECISION OF SUCH
APPRAISER SHALL BE FINAL AND CONCLUSIVE, AND THE COST OF SUCH APPRAISER SHALL BE
BORNE EVENLY BY THE COMPANY AND THE HOLDERS.

 

(6)  RECORD DATE.  IN CASE THE COMPANY SHALL TAKE A RECORD OF THE HOLDERS OF ITS
COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (I) TO RECEIVE A DIVIDEND OR
OTHER DISTRIBUTION PAYABLE IN COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES OR
(II) TO

 

8

--------------------------------------------------------------------------------


 

SUBSCRIBE FOR OR PURCHASE COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES, THEN
SUCH RECORD DATE SHALL BE DEEMED TO BE THE DATE OF THE ISSUE OR SALE OF THE
SHARES OF COMMON STOCK DEEMED TO HAVE BEEN ISSUED OR SOLD UPON THE DECLARATION
OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER DISTRIBUTION OR THE DATE OF THE
GRANTING OF SUCH RIGHT OF SUBSCRIPTION OR PURCHASE, AS THE CASE MAY BE.

 


(III)          NOTWITHSTANDING THE FOREGOING, NO ADJUSTMENT WILL BE MADE UNDER
THIS PARAGRAPH (C) IN RESPECT OF: (I) THE ISSUANCE OF SECURITIES UPON THE
EXERCISE OR CONVERSION OF ANY COMMON STOCK OR COMMON STOCK EQUIVALENTS ISSUED BY
THE COMPANY PRIOR TO THE DATE HEREOF (BUT WILL APPLY TO ANY AMENDMENTS,
MODIFICATIONS AND REISSUANCES THEREOF), (II) THE GRANT OF OPTIONS, WARRANTS OR
OTHER COMMON STOCK EQUIVALENTS UNDER ANY DULY AUTHORIZED COMPANY STOCK OPTION,
RESTRICTED STOCK PLAN OR STOCK PURCHASE PLAN WHETHER NOW EXISTING OR HEREAFTER
APPROVED BY THE COMPENSATION COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS IN
THE FUTURE (BUT NOT AS TO ANY AMENDMENTS OR OTHER MODIFICATIONS TO THE AMOUNT OF
COMMON STOCK ISSUABLE THEREUNDER, THE TERMS SET FORTH THEREIN, OR THE EXERCISE
PRICE SET FORTH THEREIN) AND THE ISSUANCE OF COMMON STOCK IN RESPECT THEREOF,
(III) SECURITIES ISSUABLE TO INVESTORS PURSUANT TO THE TRANSACTION DOCUMENTS,
(IV) THE ISSUANCE OF UP TO AN AGGREGATE OF 1,680,000 SHARES OF COMMON STOCK
UNDERLYING WARRANTS ISSUED TO J. GIORDANO OR TOWER FINANCE LTD. AS COMPENSATION
IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THE TRANSACTION DOCUMENTS,
(V) THE ISSUANCE OF AN AGGREGATE OF 10,000,000 SHARES OF COMMON STOCK OR COMMON
STOCK EQUIVALENTS IN CONNECTION WITH STRATEGIC TRANSACTIONS OF WHICH UP TO
3,000,000 SHARES (SUBJECT TO EQUITABLE ADJUSTMENT FOR INTERVENING STOCK SPLITS
AND SIMILAR EVENTS) OF COMMON STOCK OR COMMON STOCK EQUIVALENTS MAY BE ISSUED IN
CONNECTION WITH STRATEGIC TRANSACTIONS NOT APPROVED BY THE COMPANY’S
SHAREHOLDERS, (VI) UP TO AN AGGREGATE OF 1,000,000 SHARES (SUBJECT TO EQUITABLE
ADJUSTMENT FOR INTERVENING STOCK SPLITS AND SIMILAR EVENTS) OF COMMON STOCK OR
COMMON STOCK EQUIVALENTS ISSUED TO THE COMPANY’S PRIMARY LANDLORD IN CONNECTION
WITH A RESTRUCTURING OF THE COMPANY’S HEADQUARTERS’ LEASE, OR (VII) THE ISSUANCE
OF UP TO AN AGGREGATE OF 8,171,000 SHARES OF COMMON STOCK PURSUANT TO OPTIONS
THAT MAY BE ISSUED TO MEMBERS OF THE COMPANY’S MANAGEMENT.


 


(D)           NUMBER OF WARRANT SHARES.  SIMULTANEOUSLY WITH ANY ADJUSTMENT TO
THE EXERCISE PRICE PURSUANT TO THIS SECTION 9, THE NUMBER OF WARRANT SHARES THAT
MAY BE PURCHASED UPON EXERCISE OF THIS WARRANT SHALL BE INCREASED OR DECREASED
PROPORTIONATELY, SO THAT AFTER SUCH ADJUSTMENT THE AGGREGATE EXERCISE PRICE
PAYABLE HEREUNDER FOR THE ADJUSTED NUMBER OF WARRANT SHARES SHALL BE THE SAME AS
THE AGGREGATE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


 


(E)           CALCULATIONS.  ALL CALCULATIONS UNDER THIS SECTION 9 SHALL BE MADE
TO THE NEAREST CENT OR THE NEAREST 1/100TH OF A SHARE, AS APPLICABLE.  THE
NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY GIVEN TIME SHALL NOT INCLUDE
SHARES OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY, AND THE DISPOSITION
OF ANY SUCH SHARES SHALL BE CONSIDERED AN ISSUE OR SALE OF COMMON STOCK.


 


(F)            NOTICE OF ADJUSTMENTS.  UPON THE OCCURRENCE OF EACH ADJUSTMENT
PURSUANT TO THIS SECTION 9, THE COMPANY AT ITS EXPENSE WILL PROMPTLY COMPUTE
SUCH ADJUSTMENT IN ACCORDANCE WITH THE TERMS OF THIS WARRANT AND PREPARE A
CERTIFICATE SETTING FORTH SUCH ADJUSTMENT, INCLUDING A STATEMENT OF THE ADJUSTED
EXERCISE PRICE AND ADJUSTED NUMBER OR TYPE OF WARRANT

 

9

--------------------------------------------------------------------------------


 


SHARES OR OTHER SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT (AS
APPLICABLE), DESCRIBING THE TRANSACTIONS GIVING RISE TO SUCH ADJUSTMENTS AND
SHOWING IN DETAIL THE FACTS UPON WHICH SUCH ADJUSTMENT IS BASED.  UPON WRITTEN
REQUEST, THE COMPANY WILL PROMPTLY DELIVER A COPY OF EACH SUCH CERTIFICATE TO
THE HOLDER AND TO THE COMPANY’S TRANSFER AGENT.


 


(G)           NOTICE OF CORPORATE EVENTS.  IF THE COMPANY (I) DECLARES A
DIVIDEND OR ANY OTHER DISTRIBUTION OF CASH, SECURITIES OR OTHER PROPERTY IN
RESPECT OF ITS COMMON STOCK, INCLUDING WITHOUT LIMITATION ANY GRANTING OF RIGHTS
OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE ANY CAPITAL STOCK OF THE COMPANY OR ANY
SUBSIDIARY, (II) AUTHORIZES OR APPROVES, ENTERS INTO ANY AGREEMENT CONTEMPLATING
OR SOLICITS SHAREHOLDER APPROVAL FOR ANY FUNDAMENTAL TRANSACTION OR (III)
AUTHORIZES THE VOLUNTARY DISSOLUTION, LIQUIDATION OR WINDING UP OF THE AFFAIRS
OF THE COMPANY, THEN THE COMPANY SHALL DELIVER TO THE HOLDER A NOTICE DESCRIBING
THE MATERIAL TERMS AND CONDITIONS OF SUCH TRANSACTION (BUT ONLY TO THE EXTENT
SUCH DISCLOSURE WOULD NOT RESULT IN THE DISSEMINATION OF MATERIAL, NON-PUBLIC
INFORMATION TO THE HOLDER) AT LEAST 10 CALENDAR DAYS PRIOR TO THE APPLICABLE
RECORD OR EFFECTIVE DATE ON WHICH A PERSON WOULD NEED TO HOLD COMMON STOCK IN
ORDER TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION, AND THE
COMPANY WILL TAKE ALL STEPS REASONABLY NECESSARY IN ORDER TO INSURE THAT THE
HOLDER IS GIVEN THE PRACTICAL OPPORTUNITY TO EXERCISE THIS WARRANT PRIOR TO SUCH
TIME SO AS TO PARTICIPATE IN OR VOTE WITH RESPECT TO SUCH TRANSACTION; PROVIDED,
HOWEVER, THAT THE FAILURE TO DELIVER SUCH NOTICE OR ANY DEFECT THEREIN SHALL NOT
AFFECT THE VALIDITY OF THE CORPORATE ACTION REQUIRED TO BE DESCRIBED IN SUCH
NOTICE.


 


10.           PAYMENT OF EXERCISE PRICE. THE HOLDER MAY PAY THE EXERCISE PRICE
IN ONE OF THE FOLLOWING MANNERS:


 


(A)           CASH EXERCISE.  THE HOLDER MAY DELIVER IMMEDIATELY AVAILABLE
FUNDS; OR


 


(B)           CASHLESS EXERCISE.  IF AN EXERCISE NOTICE IS DELIVERED AT A TIME
FOLLOWING THE EFFECTIVENESS DATE UNDER THE REGISTRATION RIGHTS AGREEMENT WHEN A
REGISTRATION STATEMENT PERMITTING THE HOLDER TO RESELL THE WARRANT SHARES IS NOT
THEN EFFECTIVE OR THE PROSPECTUS FORMING A PART THEREOF IS NOT THEN AVAILABLE TO
THE HOLDER FOR THE RESALE OF THE WARRANT SHARES, THEN THE HOLDER MAY NOTIFY THE
COMPANY IN AN EXERCISE NOTICE OF ITS ELECTION TO UTILIZE CASHLESS EXERCISE, IN
WHICH EVENT THE COMPANY SHALL ISSUE TO THE HOLDER THE NUMBER OF WARRANT SHARES
DETERMINED AS FOLLOWS:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average of the closing prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

 

B = the Exercise Price.

 

10

--------------------------------------------------------------------------------


 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.

 


11.           LIMITATIONS ON EXERCISE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE NUMBER OF WARRANT SHARES THAT MAY BE ACQUIRED BY THE
HOLDER UPON ANY EXERCISE OF THIS WARRANT (OR OTHERWISE IN RESPECT HEREOF) SHALL
BE LIMITED TO THE EXTENT NECESSARY TO INSURE THAT, FOLLOWING SUCH EXERCISE (OR
OTHER ISSUANCE), THE TOTAL NUMBER OF SHARES OF COMMON STOCK THEN BENEFICIALLY
OWNED BY SUCH HOLDER AND ITS AFFILIATES AND ANY OTHER PERSONS WHOSE BENEFICIAL
OWNERSHIP OF COMMON STOCK WOULD BE AGGREGATED WITH THE HOLDER’S FOR PURPOSES OF
SECTION 13(D) OF THE EXCHANGE ACT, DOES NOT EXCEED 9.999% OF THE TOTAL NUMBER OF
ISSUED AND OUTSTANDING SHARES OF COMMON STOCK (INCLUDING FOR SUCH PURPOSE THE
SHARES OF COMMON STOCK ISSUABLE UPON SUCH EXERCISE).  FOR SUCH PURPOSES,
BENEFICIAL OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE
EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER.  THIS
PROVISION SHALL NOT RESTRICT THE NUMBER OF SHARES OF COMMON STOCK WHICH A HOLDER
MAY RECEIVE OR BENEFICIALLY OWN IN ORDER TO DETERMINE THE AMOUNT OF SECURITIES
OR OTHER CONSIDERATION THAT SUCH HOLDER MAY RECEIVE IN THE EVENT OF A
FUNDAMENTAL TRANSACTION AS CONTEMPLATED IN SECTION 9 OF THIS WARRANT.  THIS
RESTRICTION MAY NOT BE WAIVED.(2)


 


12.           NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES OF WARRANT SHARES WILL
BE ISSUED IN CONNECTION WITH ANY EXERCISE OF THIS WARRANT.  IN LIEU OF ANY
FRACTIONAL SHARES WHICH WOULD, OTHERWISE BE ISSUABLE, THE COMPANY SHALL PAY CASH
EQUAL TO THE PRODUCT OF SUCH FRACTION MULTIPLIED BY THE CLOSING PRICE OF ONE
WARRANT SHARE AS REPORTED BY THE APPLICABLE TRADING MARKET ON THE DATE OF
EXERCISE.


 


13.           NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY EXERCISE NOTICE) SHALL
BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE
DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE
AT THE FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 5:30 P.M. (NEW YORK
CITY TIME) ON A TRADING DAY, (II) THE NEXT TRADING DAY AFTER THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR
LATER THAN 5:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (III) THE TRADING
DAY FOLLOWING THE DATE OF MAILING, IF SENT BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (IV) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:  (I) IF
TO THE COMPANY, TO MEDICALCV, INC., 9725 SOUTH ROBERT TRAIL, INVER GROVE
HEIGHTS, MINNESOTA 55077, ATTN: CHIEF FINANCIAL OFFICER, OR TO FACSIMILE NO.:
 (651) 452-4948 (OR SUCH OTHER ADDRESS AS THE COMPANY SHALL INDICATE IN WRITING
IN ACCORDANCE WITH THIS SECTION), OR (II) IF TO THE HOLDER, TO THE ADDRESS OR
FACSIMILE NUMBER APPEARING ON THE WARRANT REGISTER OR SUCH OTHER ADDRESS OR
FACSIMILE NUMBER AS THE HOLDER MAY PROVIDE TO THE COMPANY IN ACCORDANCE WITH
THIS SECTION.

 

--------------------------------------------------------------------------------

(2) This provision will not appear in the warrant for either PKM Properties, LLC
or Paul K. Miller or their respective successors, personal representatives and
assigns.

 

11

--------------------------------------------------------------------------------


 


14.           WARRANT AGENT.  THE COMPANY SHALL SERVE AS WARRANT AGENT UNDER
THIS WARRANT.  UPON 10 DAYS’ NOTICE TO THE HOLDER, THE COMPANY MAY APPOINT A NEW
WARRANT AGENT.  ANY CORPORATION INTO WHICH THE COMPANY OR ANY NEW WARRANT AGENT
MAY BE MERGED OR ANY CORPORATION RESULTING FROM ANY CONSOLIDATION TO WHICH THE
COMPANY OR ANY NEW WARRANT AGENT SHALL BE A PARTY OR ANY CORPORATION TO WHICH
THE COMPANY OR ANY NEW WARRANT AGENT TRANSFERS SUBSTANTIALLY ALL OF ITS
CORPORATE TRUST OR SHAREHOLDERS SERVICES BUSINESS SHALL BE A SUCCESSOR WARRANT
AGENT UNDER THIS WARRANT WITHOUT ANY FURTHER ACT.  ANY SUCH SUCCESSOR WARRANT
AGENT SHALL PROMPTLY CAUSE NOTICE OF ITS SUCCESSION AS WARRANT AGENT TO BE
MAILED (BY FIRST CLASS MAIL, POSTAGE PREPAID) TO THE HOLDER AT THE HOLDER’S LAST
ADDRESS AS SHOWN ON THE WARRANT REGISTER.


 


15.           MISCELLANEOUS.


 


(A)           THIS WARRANT SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  SUBJECT TO THE
PRECEDING SENTENCE, NOTHING IN THIS WARRANT SHALL BE CONSTRUED TO GIVE TO ANY
PERSON OTHER THAN THE COMPANY AND THE HOLDER ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CAUSE OF ACTION UNDER THIS WARRANT.  THIS WARRANT MAY BE AMENDED ONLY
IN WRITING SIGNED BY THE COMPANY AND THE HOLDER AND THEIR SUCCESSORS AND
ASSIGNS.


 


(B)           ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (EXCEPT
FOR MATTERS GOVERNED BY CORPORATE LAW IN THE STATE OF MINNESOTA), WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH PARTY AGREES THAT ALL LEGAL
PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THIS
WARRANT AND THE TRANSACTIONS HEREIN CONTEMPLATED (“PROCEEDINGS”) (WHETHER
BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, EMPLOYEES OR
AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE NEW YORK COURTS.  EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK
COURTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH
OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT
IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY NEW YORK COURT, OR THAT
SUCH PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS
TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY)
TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS
AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY
WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF EITHER
PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS WARRANT,
THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER
PARTY FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


 


(C)           THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT CONSTITUTE A
PART OF THIS WARRANT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE
PROVISIONS HEREOF.

 

12

--------------------------------------------------------------------------------


 


(D)           IN CASE ANY ONE OR MORE OF THE PROVISIONS OF THIS WARRANT SHALL BE
INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND ENFORCEABILITY OF THE
REMAINING TERMS AND PROVISIONS OF THIS WARRANT SHALL NOT IN ANY WAY BE AFFECTED
OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT IN GOOD FAITH TO AGREE UPON A
VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A COMMERCIALLY REASONABLE
SUBSTITUTE THEREFOR, AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE
PROVISION IN THIS WARRANT.


 


(E)           PRIOR TO EXERCISE OF THIS WARRANT, THE HOLDER HEREOF SHALL NOT, BY
REASON OF BEING A HOLDER, BE ENTITLED TO ANY RIGHTS OF A SHAREHOLDER WITH
RESPECT TO THE WARRANT SHARES.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

MEDICALCV, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

14

--------------------------------------------------------------------------------


 

EXERCISE NOTICE

MEDICALCV, INC.

WARRANT DATED APRIL 1, 2005

 

The undersigned Holder hereby irrevocably elects to purchase 
                    shares of Common Stock pursuant to the above referenced
Warrant.  Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.

 

(1)           THE UNDERSIGNED HOLDER HEREBY EXERCISES ITS RIGHT TO PURCHASE
                        WARRANT SHARES PURSUANT TO THE WARRANT.

 

(2)           THE HOLDER INTENDS THAT PAYMENT OF THE EXERCISE PRICE SHALL BE
MADE AS (CHECK ONE):

 

                “Cash Exercise” under Section 10

 

                “Cashless Exercise” under Section 10

 

(3)           IF THE HOLDER HAS ELECTED A CASH EXERCISE, THE HOLDER SHALL PAY
THE SUM OF $                   TO THE COMPANY IN ACCORDANCE WITH THE TERMS OF
THE WARRANT.

 

(4)           PURSUANT TO THIS EXERCISE NOTICE, THE COMPANY SHALL DELIVER TO THE
HOLDER                    WARRANT SHARES IN ACCORDANCE WITH THE TERMS OF THE
WARRANT.

 

(5)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of this
Warrant to which this notice relates.

 

 

Dated:                   ,      

 

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

(Signature must conform in all respects to
name of holder as specified on the face of the
Warrant)

 

15

--------------------------------------------------------------------------------


 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant
Shares Available to be
Exercised

 

Number of Warrant Shares
Exercised

 

Number of
Warrant Shares
Remaining to
be Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

MEDICALCV, INC.

WARRANT ORIGINALLY ISSUED APRIL 1, 2005

WARRANT NO. [  ]

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                              the right
represented by the above-captioned Warrant to purchase                    
shares of Common Stock to which such Warrant relates and appoints
                   attorney to transfer said right on the books of the Company
with full power of substitution in the premises.

 

Dated:                  ,        

 

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------